                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

 THE ESTATE OF LALIAH SWAYZER, et al.
             Plaintiffs,                              Case No: 16-CV-1703
       v.
DAVID J. CLARKE JR., et al.
             Defendants.
______________________________________________________________________________

  L. R. 7(h) EXPEDITED NON-DISPOSITIVE MOTION TO STRIKE MILWAUKEE
    COUNTY’S “SUPPLEMENTAL BRIEF” (D.270) PURSUANT TO F.R.C.P. 12(f)
______________________________________________________________________________

       Plaintiffs, by their attorneys, JUDGE, LANG & KATERS, S.C., respectfully seek to strike

Milwaukee County’s “SUPPLEMENTAL BRIEF IN OPPOSITION TO PLAINTIFFS’

MOTION        FOR      LEAVE      TO       FILE    FOURTH         AMENDED          COMPLAINT.”

(D.270)(emphasis added in the original).

   I. INTRODUCTION.

       On February 4, 2019, plaintiffs filed their motion to amend the complaint. (D.263) On

February 25, 2019, the County Defendants timely filed a thirteen (13) page opposition (D.266) to

plaintiffs’ motion to amend the complaint. On March 6, 2019, the County Defendants filed a seven

(7) page “SUPPLEMENTAL BRIEF” (D.270) opposing plaintiffs’ motion to amend.

   II. LAW.

       Civil L.R. 7 provides the sole parameters for litigants in the Eastern District to follow while

engaging motion practice.    Civil L.R.7(b) allows the non-moving the opportunity to file one

“Response.”    Civil L.R.7(c) requires the “Non-Moving Party’s Response” to be “filed within 21

days of service of the motion.” Civil L.R.7(f) limits the non-movant’s response to “15 pages” and

further states “No memorandum exceeding the page limitations may be filed unless the Court has

previously granted leave to file an oversized memorandum.”

       F.R.C.P 12(f) provides:




      Case 2:16-cv-01703-PP-WED Filed 03/14/19 Page 1 of 3 Document 274
  (f) MOTION TO STRIKE. The court may strike from a pleading an insufficient defense or any redundant,
  immaterial, impertinent, or scandalous matter. The court may act:
     (1) on its own; or
     (2) on motion made by a party either before responding to the pleading or, if a response is not allowed,
     within 21 days after being served with the pleading.
     III.        ARGUMENT

       The County defendants’ “SUPPLEMENTAL BRIEF” (D.270) violates the local rules in

multiple ways:

       1. The Combined County Briefs opposing plaintiffs’ motion to amend exceed the number
          of “Reply” briefs allowed in violation of Civil L.R.7(b);

       2. The “SUPPLEMENTAL BRIEF” (D.270) opposing plaintiffs’ motion to amend
          violates Civil L.R.7(c), because it was untimely filed;

       3. The Combined County Briefs opposing plaintiffs’ motion to amend violates Civil
          L.R.7(f) page limitations;

       4. The Combined County Briefs opposing plaintiffs’ motion to amend violates Civil
          L.R.7(f), because the County Defendants failed to seek the necessary leave of Court to
          file its untimely, over the page limit supplement prior to seeking leave.

This precise type of motion practice abuse by the County Defendants falls squarely within

parameters of F.R.C.P 12(f).     As a result, Milwaukee County’s “SUPPLEMENTAL BRIEF IN

OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE FOURTH

AMENDED COMPLAINT” (D.270), should be stricken in its entirety.

       IV.       CONCLUSION

       WHEREFORE, the plaintiffs respectfully request the Court strike Milwaukee County’s

“SUPPLEMENTAL BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTION FOR

LEAVE TO FILE FOURTH AMENDED COMPLAINT” (D.270), from the record and

award any other relief the Court deems appropriate.




      Case 2:16-cv-01703-PP-WED Filed- 03/14/19
                                       2-       Page 2 of 3 Document 274
Dated at Wauwatosa, Wisconsin this 14th day of March, 2019.

                                     Respectfully Submitted,

                                     Judge, Lang & Katers, LLC
                                     By: s/ David J. Lang
                                     David J. Lang (SBN: 1067557)
                                     JUDGE LANG & KATERS, LLC.
                                     8112 W. Bluemound Road, Ste. 101
                                     Wauwatosa, WI 53213
                                     P: (414) 777-0778
                                     F: (414) 777-0776
                                     dlang@jlk-law.com
                                     Attorneys for Plaintiffs




Case 2:16-cv-01703-PP-WED Filed- 03/14/19
                                 3-       Page 3 of 3 Document 274
